DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on November 16, 2021, with respect to objections to claims 4-5, 8-9, 11-13, 31, and 35-38 have been considered and are persuasive. Objections to claims 4-5, 8-9, 11-13, 31, and 35-38 have been withdrawn, with the exceptions noted below.
3.	Applicant's arguments with respect to the 35 U.S.C. 112(b) rejection of claims 37 and 38 have been considered and are persuasive. Rejections of claims 37 and 38 under 35 USC 112(b) have been withdrawn.
4. 	Applicant's arguments regarding rejection of claims 1-2, 4, 8-9, 11, 13, 15, 27-29, and 31-36,  under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Verzegnassi ‘104 (US 2012/0157104), Shin ‘618 (US 2017/0013618), and Schneider ‘279 (US 2015/0326279) do not disclose “transmitting the signal comprising the repeating
segments to the network node in the subslot duration TTI” and “wherein the repeating segments are repeated a number of times, N, the number of times selected based on a known position and/or duration of at least one signal distortion" (See Remarks, page 11, para 2, page 12, para 1).
	 Applicant argues that Schneider ‘279 discloses determining properties of a noise signal that includes a plurality of noise bursts, rather than disclosing that the noise signal includes a number of repeated segments (See Remarks, page 11, para 3). Further, the applicant argues Schneider ‘279 discloses properties of the noise signal, rather than disclosing transmitting another signal that includes repeating segments wherein the number of the repeating segments is selected based on a known position and/or duration of at least one signal distortion (See Remarks, page 11, para 3).
	Examiner respectfully disagrees. Examiner notes that Schneider ‘279 discloses transmission timing information including the number of repetitions of a specific OFDM symbol (para 56). Thus, Schneider ‘279 discloses transmission of an OFDM-symbol data segment where the data segment is repeatedly transmitted. Examiner further notes that Schneider ‘279 discloses that the transmission timing information, which includes the number of repetitions of the data segment, is derived from noise timing properties, where the noise timing properties include position of the noise bursts in time domain and duration of the noise bursts (para 56). Therefore, Schneider ‘279 discloses transmission of repeating data segments, wherein the number of the repeating data segments is selected based on a known position and duration of noise bursts.
B. § 103 rejection of claims 8, 15, and 27
Regarding claims 8, 15, and 27, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 8, 15, and 27.
C. § 103 rejection of claims 2, 4, 9, 11, 13, 28-29, and 31-36
Regarding claims 2, 4, 9, 11, 13, 28-29, and 31-36, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 8, 15, and 27. Relevant limitations claimed in amended claims 1, 8, 15, and 27 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2, 4, 9, 11, 13, 28-29, and 31-36.

Claim Objections
5.	Claims 9, 11, 15, 27, 31, 35, and 37-38 are objected to because of the following informalities:  
Examiner suggests replacing “of any one of Claims 8” in claim 9 (line 1) with - - of Claim 8 - -.  
Claim 11 (line 2) and claim 31 (line 2) recite “LTE” and it should be - - long term evolution (LTE) - -, for the term to be defined at its first use.
Claim 35 (line 2) recites “the reference signals” and it should be - - reference signals - -, as “the reference signals” lacks antecedent basis.
“Reference signals" in claim 35 (line 3) should be replaced with - - the reference signals - - to be consistent with the first citation of “reference signals” in claim 27 (line 2).
“Repeating segment" in claim 35 (line 4) should be replaced with - - repeating segments - - to be consistent with the first citation of “repeating segments” in claim 27 (line 5).
“At least one signal distortion" in claim 37 (line 3) should be replaced with - - the at least one signal distortion - - to be consistent with the first citation of “at least one signal distortion” in claim 27 (line 9-10).
Claim 38 (line 4) recites “the at least one signal” and it should be - - the signal - -, as “the at least one signal” lacks antecedent basis, and to be consistent with the first citation of “a signal” in claim 27 (line 3).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1, 8, 13, 15, 27-28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104 (US 2012/0157104, “Verzegnassi ‘104”), in view of Shin ‘618 (US 2017/0013618, “Shin ‘618”), and further in view of Schneider ‘279 (US 2015/0326279, “Schneider ‘279”).
Regarding claims 1 and 8, Verzegnassi ‘104 discloses a wireless device (para 5; user equipment (UE)) comprising:
generate a signal comprising repeating segments for transmission in a transmission time interval, TTI (para 19; a signal is transmitted over a communication channel, where the signal is a sequence of a same symbol repeated during N sequential slots within one TTI; thus, the signal comprising repeating segments is generated for transmission within the TTI); and
transmit the signal comprising the repeating segments in the TTI (para 19; a signal is transmitted over a communication channel, where the signal is a sequence of a same symbol repeated during N sequential slots within one TTI), and
wherein the repeating segments are repeated a number of times, N (para 19; the symbols are repeated N times within the TTI).

Shin ‘618 teaches a wireless device (FIG. 16, terminal 1600) comprising:
processing circuitry (FIG. 16, processor 1610) configured to:
generate a signal for transmission to a network node in a subslot duration transmission time interval, TTI (FIG. 6, para 6 and 84; signals are transmitted between a base station and a terminal; uplink signal is transmitted in a subslot sTTI; thus, a signal transmitted from a terminal to a base station is generated for transmission in a subslot sTTI); and
transmit the signal to the network node in the subslot duration TTI (FIG. 6, para 84; uplink signal is transmitted in the subslot sTTI; thus, the signal is transmitted from the terminal to the base station in the subslot sTTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verzegnassi ‘104’s wireless device that transmits a signal comprising repeating segments in a TTI, to include Shin ‘618’s terminal that transmits a signal to a base station in a subslot sTTI. The motivation for doing so would have been to support low latency service in a LTE system (Shin ‘618, para 8).
Although Verzegnassi ‘104 in combination with Shin ‘618 teaches wherein the repeating segments are repeated a number of times, N, Verzegnassi ‘104 in combination with Shin ‘618 does not specifically disclose wherein the repeating segments are repeated a number of times, 
Schneider ‘279 teaches wherein the repeating segments are repeated a number of times, N, the number of times selected based on a known position and/or duration of at least one signal distortion (FIG. 3, para 36 and 56; a number of OFDM symbol repetitions is derived from noise timing properties, where the noise timing properties indicate the time location and duration of bursts of the noise).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Verzegnassi ‘104 and Shin ‘618, to include Schneider ‘279’s number of OFDM symbol repetitions that is derived from noise timing. The motivation for doing so would have been to detect noise and adapt transmission of data for power line communication (Schneider ‘279, para 6).
Regarding claim 13, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claim 8, as outlined above.
Further, Verzegnassi ‘104 teaches wherein a number of repeated segments is 2, 3 (para 50; the number of repetitions is 3), or 4.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 15 and 27, Verzegnassi ‘104 discloses a network node (para 5; downlink channels are used to control transmission power of the UE; thus, a network node transmits a downlink signal to control transmission power of the UE) comprising:
para 19; a signal that is a sequence of a same repeated symbol is received);
discard at least one portion of the signal, the at least one portion comprising at least one of a plurality of repeating segments in the signal (para 19-20; a signal that is a sequence of a same repeated symbol is received; a symbol received at a first time instance is subtracted from the symbol received at the following, second time instance in the repetition, to eliminate the contribution of the subtracted symbol; thus, the first received symbol in a sequence of repeated symbols is discarded); and
perform processing on a remaining portion of the signal that does not include the at least one discarded portion of the signal (para 19-21; a symbol received at a first time instance is subtracted from the symbol received at the following, second time instance in the repetition, to eliminate the contribution of the subtracted symbol; noise variance is estimated after the first received symbol is subtracted; thus, the portion of the signal remaining after the first received symbol is subtracted is processed to estimate the noise variance), and 
wherein the repeating segments are repeated a number of times, N (para 19; the symbols are repeated N times within the TTI).
Although Verzegnassi ‘104 teaches receive a signal; discard at least one portion of the signal, the at least one portion comprising at least one of a plurality of repeating segments in the signal; and perform processing on a remaining portion of the signal that does not include the at least one discarded portion of the signal, Verzegnassi ‘104 does not specifically disclose a network node comprising: processing circuitry configured to: receive a signal from a wireless device.
Shin ‘618 teaches a network node (FIG. 15; base station 1500) comprising:
FIG. 15; processor 1510) configured to:
receive a signal from a wireless device (para 6; signals are transmitted between a base station and a terminal; thus, the base station receives a signal from the terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verzegnassi ‘104’s network node that discards one of repeating segments in a signal, to include Shin ‘618’s base station that receives a signal from a terminal. The motivation for doing so would have been to support low latency service in a LTE system (Shin ‘618, para 8).
Although Verzegnassi ‘104 in combination with Shin ‘618 teaches wherein the repeating segments are repeated a number of times, N, Verzegnassi ‘104 in combination with Shin ‘618 does not specifically disclose wherein the repeating segments are repeated a number of times, N, the number of times selected based on a known position and/or duration of at least one signal distortion.
Schneider ‘279 teaches wherein the repeating segments are repeated a number of times, N, the number of times selected based on a known position and/or duration of at least one signal distortion (FIG. 3, para 36 and 56; a number of OFDM symbol repetitions is derived from noise timing properties, where the noise timing properties indicate the time location and duration of bursts of the noise).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Verzegnassi ‘104 and Shin ‘618, to include Schneider ‘279’s number of OFDM symbol repetitions that is derived from noise timing. The motivation for doing so would have been to detect noise and adapt transmission of data for power line communication (Schneider ‘279, para 6).
Regarding claim 28, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claim 27, as outlined above.
Further, Verzegnassi ‘104 teaches wherein when performing processing the processing circuitry is configured to perform at least one of:
synchronization;
channel estimation (para 49-51; communication channel is estimated and detected);
user separation;
reconstruction of a full signal; and 
interpolation to arrive at a channel response reflecting a propagation channel of associated data symbols.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claim 32, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claim 27, as outlined above.
Further, Shin ‘618 teaches wherein the signal is received in a subslot duration transmission time interval, TTI (FIG. 6, para 84; signals are transmitted between a base station and a terminal; uplink signal is transmitted in a subslot sTTI; thus, the base station receives the uplink signal that is transmitted in the subslot sTTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node that discards one of repeating segments in a signal of Verzegnassi ‘104, Shin ‘618, and Schneider Shin ‘618, para 8).
Regarding claim 33, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claim 27, as outlined above.
Further, Verzegnassi ‘104 teaches wherein:
	when a repetition of two is used by the wireless device to generate the signal and the repeating segments comprise two duplicates of information, discarding the at least one portion of the signal comprises discarding half of the signal;
	when a repetition of three is used by the wireless device to generate the signal and the repeating segments comprise three duplicates of the information, discarding the at least one portion of the signal comprises discarding one third of the signal (para 19-20 and 50; a signal that is a sequence of a same repeated symbol is received, where the sequence is 3 symbols long; a symbol received at a first time instance is subtracted from the symbol received at the following, second time instance in the repetition, to eliminate the contribution of the subtracted symbol; thus, once the first received symbol is subtracted, a third of the signal that is the three-symbol sequence is discarded); or
	when a repetition of four is used by the wireless device to generate the signal and the repeating segments comprise four duplicates of the information, discarding the at least one portion of the signal comprises discarding one fourth of the signal.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claim 34, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claim 27, as outlined above.
Verzegnassi ‘104 teaches wherein the repeating segments comprise a plurality of duplications of information (para 19; the signal is a sequence of the same repeated symbol), and 
the processing circuitry is further configured to:
	when the plurality of duplications comprise two repeated segments, discarding every second duplication (para 19-20 and 50; a signal that is a sequence of a same repeated symbol is received, where the sequence is 3 symbols long; a symbol received at a first time instance is subtracted from the symbol received at the following, second time instance in the repetition, to eliminate the contribution of the subtracted symbol; the same step is performed at the subsequent, third time instance, i.e., the symbol received at the second time instance is subtracted from the symbol received at the following, third time instance, to eliminate the contribution of the subtracted symbol; thus, the second symbol is discarded, where the second symbol is in a subsequence consisting of the first symbol and the second symbol);
	when the plurality of duplications comprise three repeated segments, discarding every third duplication; or
	when the plurality of duplications comprise four repeated segments, discarding every fourth duplication.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
8.	Claims 2, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104, in view of Shin ‘618, further in view of Schneider ‘279, and further in view of Belotserkovsky ‘221 (US 6,711,221, “Belotserkovsky ‘221”).
Regarding claims 2, 9, and 29, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claims 1, 8, and 27, respectively, as outlined above.
However, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 does not specifically disclose wherein the repeating segments are repeated in time consecutive segments within a symbol having a symbol duration.
In a similar field of endeavor, Belotserkovsky ‘221 teaches wherein the repeating segments are repeated in time consecutive segments within a symbol having a symbol duration (claim 6-7; a segment of a reference symbol is repeated periodically within the reference symbol).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Verzegnassi ‘104, Shin ‘618, and Schneider ‘279, to include Belotserkovsky ‘221’s segment of a reference symbol that is repeated periodically within the reference symbol. The motivation for doing so would have been to correct sampling frequency and sampling phase offsets for a receiver to be properly synchronized (Belotserkovsky ‘221, col. 2:4-7).
9.	Claims 4, 11, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104, in view of Shin ‘618, further in view of Schneider ‘279, and further in view of Huang ‘286 (US 2012/0269286, “Huang ‘286”).
Regarding claims 4, 11, and 31, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claims 1, 8, and 27, respectively, as outlined above.
However, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ’27 does not specifically disclose wherein the known position and/or duration of the at least one signal distortion comprises an LTE transient period defined by an ON/OFF time mask.
Huang ‘286 teaches wherein the known position and/or duration of the at least one signal distortion comprises an LTE transient period defined by an ON/OFF time mask (para 29 and 50; in a LTE system, a slow sidelobe transmission mask roll-off for a subcarrier results in interference to users in adjacent frequency bands; thus, the frequency location of the interference comprises the ON/OFF subcarrier mask rollof period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Verzegnassi ‘104’s, Shin ‘618, and Schneider ‘279, to include Huang ‘286’s slow sidelobe transmission mask roll-off for a subcarrier that results in interference to users in adjacent frequency bands. The motivation for doing so would have been to address the need for out-of-band emission cancellation techniques (Huang ‘286, para 8).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
10.	Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104, in view of Shin ‘618, further in view of Schneider ‘279, and further in view of Yum ‘788 (US 2016/0218788, “Yum ‘788”).
Regarding claim 35, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claim 27, as outlined above.
Further, Shin ‘618 teaches wherein the processing circuitry is further configured to transmit an assignment of the reference signals to the wireless device (para 9, 12, and 74; downlink transmission includes allocation of reference signals).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node that discards one of repeating segments in a signal of Verzegnassi ‘104, Shin ‘618, and Schneider ‘279, to further include Shin ‘618’s downlink transmission that includes allocation of reference Shin ‘618, para 8).
However, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 does not specifically disclose the assignment of reference signals indicating a number of times to repeat the repeating segment in the signal.
Yum ‘788 teaches the assignment of reference signals indicating a number of times to repeat the repeating segment in the signal (para 12, 57, and 123; downlink control information (DCI) includes resource allocation information and control information, including a signal repetition number).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node that discards one of repeating segments in a signal of Verzegnassi ‘104, Shin ‘618, and Schneider ‘279, to include Yum ‘788’s DCI that includes resource allocation information and control information, including a signal repetition number. The motivation for doing so would have been to reduce correlation and interference between antennas when nodes in a multi-mode system perform coordinated communication with a UE (Yum ‘788, para 7).
Regarding claim 36, Verzegnassi ‘104 in combination with Shin ‘618, Schneider ‘279, and Yum ‘788 discloses all the limitations with respect to claim 35, as outlined above.
Further, Yum ‘788 teaches wherein the assignment of the reference signals is transmitted by Radio Resource Control (RRC) signaling (para 69; RRC information includes reference signal allocation information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node that discards one of repeating segments in a signal of Verzegnassi ‘104, Shin ‘618, Schneider ‘279, and Yum ‘788, to further include Yum ‘788’s RRC information that includes reference signal allocation information. The motivation for doing so would have been to reduce correlation and Yum ‘788, para 7).

Allowable Subject Matter
11.	Claims 5, 7, 12, 14, and 37-38 are objected to as being dependent upon rejected base claims, but would be allowable if amended to overcome the above claim objections related to informalities, and rewritten in independent form including all of the limitations of the base claims and any intervening claims. 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474